Exhibit 10.1

Execution Version

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 2 to Amended and Restated Credit Agreement (this “Amendment”)
is dated as of February 21, 2007, by and among AMERICAN DENTAL PARTNERS, INC., a
Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower party
hereto (collectively, the “Subsidiary Guarantors” and together with the
Borrower, the “Credit Parties”), the lending institutions party to the Credit
Agreement, as hereinafter defined (the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (the “Administrative Agent”).

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement, dated as of February 22,
2005 and as amended by the Omnibus Amendment Agreement and Waiver, dated as of
January 26, 2007, and as the same may from time to time be further amended,
restated or otherwise modified, which provides, among other things, for
revolving loans, letters of credit and other financial accommodations, all upon
certain terms and conditions stated therein (as amended and as the same may be
further amended, restated or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, the Credit Parties, the Administrative Agent and the Lenders desire to
amend the Credit Agreement to modify certain provisions thereof;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the Credit Parties, the
Administrative Agent and the Lenders hereby agree as follows:

Section 1. Definitions. Each capitalized term used herein and not otherwise
defined in this Amendment shall be defined in accordance with the Credit
Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendment to Schedule 1. Schedule 1 to the Credit Agreement shall be amended
and restated as set forth at Exhibit A to this Amendment.

2.2 New Definitions. Article I of the Credit Agreement is hereby amended to add
the following new definitions thereto in the appropriate alphabetical order:

““Amendment No. 2 Effective Date” shall mean the date upon which the conditions
specified in Section 4.1 of Amendment No. 2 to Amended and Restated Credit
Agreement are satisfied.”

““Augmenting Lender” shall have the meaning provided in Section 4.4(a).”

““Commitment Increase Request” shall have the meaning provided in Section
4.4(a).”

““Increasing Lender” shall have the meaning provided in Section 4.4(a).”

““Non-Increasing Lender” shall have the meaning provided in Section 4.4(a).”



--------------------------------------------------------------------------------

2.3 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended to amend and restate the definitions of “Applicable Commitment Fee
Rate”, “Applicable Margin”, “Commitment”, “Facility Termination Date”,
“Permitted Acquisition” and “Total Commitment” in their entirety as follows:

““Applicable Commitment Fee Rate” shall mean:

(i) As of the Amendment No. 2 Effective Date, until changed hereunder in
accordance with the provisions set forth in this definition, the Applicable
Commitment Fee Rate shall be 20.00 basis points;

(ii) Commencing with the fiscal quarter of the Borrower ended on December 31,
2006, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Leverage Ratio:

 

Leverage Ratio

  

Applicable Commitment Fee Rate

Greater than or equal to 2.75 to 1.00

   50.00 bps

Greater than or equal to 1.75 to 1.00, but less than 2.75 to 1.00

   37.50 bps

Greater than 1.25 to 1.00, but less than 1.75 to 1.00

   30.00 bps

Less than or equal to 1.25 to 1.00

   20.00 bps

(iii) Changes in the Applicable Commitment Fee Rate based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Administrative Agent pursuant to Section 8.1(a) or (b) of the
financial statements of the Borrower, accompanied by the certificate and
calculations referred to in Section 8.1(c), demonstrating the computation of the
Leverage Ratio, based upon the Leverage Ratio in effect at the end of the
applicable period covered (in whole or in part) by such financial statements.
Notwithstanding the foregoing, during any period when (A) the Borrower has
failed to timely deliver its consolidated financial statements referred to in
Section 8.1(a) or (b), accompanied by the certificate and calculations referred
to in Section 8.1(c) or (B) an Event of Default has occurred and is continuing,
the Applicable Commitment Fee Rate shall be the highest rate per annum indicated
therefor in the above matrix, regardless of the Leverage Ratio at such time. Any
changes in the Applicable Commitment Fee Rate shall be determined by the
Administrative Agent in accordance with the provisions set forth in this
definition and the Administrative Agent will promptly provide notice of such
determinations to the Borrower and the Lenders. Any such determination by the
Administrative Agent shall be conclusive and binding absent manifest error.”

““Applicable Margin” shall mean:

(i) As of the Amendment No. 2 Effective Date, until changed hereunder in
accordance with the following provisions, the Applicable Margin shall be
(A) 0.00 basis points for Base Rate Loans, and (B) 87.50 basis points for
Eurodollar Loans;

 

2



--------------------------------------------------------------------------------

(ii) Commencing with the fiscal quarter of the Borrower ended on December 31,
2006, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin in accordance with the following
matrix, based on the Leverage Ratio:

 

Leverage Ratio

  

Applicable Margin for

Base Rate Loans

  

Applicable Margin for

Eurodollar Loans

Greater than or equal to 2.75 to 1.00

   100.00 bps    187.50 bps

Greater than or equal to 2.25 to 1.00, but less than 2.75 to 1.00

   75.00 bps    162.50 bps

Greater than or equal to 1.75 to 1.00, but less than 2.25 to 1.00

   50.00 bps    137.50 bps

Greater than 1.25 to 1.00, but less than 1.75 to 1.00

   25.00 bps    112.50 bps

Less than or equal to 1.25 to 1.00

   0 bps    87.50 bps

(iii) Changes in the Applicable Margin based upon changes in the Leverage Ratio
shall become effective on the third Business Day following the receipt by the
Administrative Agent pursuant to Section 8.1(a) or (b) of the financial
statements of the Borrower, accompanied by the certificate and calculations
referred to in Section 8.1(c), demonstrating the computation of the Leverage
Ratio, based upon the Leverage Ratio in effect at the end of the applicable
period covered (in whole or in part) by such financial statements.
Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in Section 8.1(a) or (b), accompanied by the certificate and
calculations referred to in Section 8.1(c), (B) a Default under Section 10.1(a)
has occurred and is continuing, or (C) an Event of Default has occurred and is
continuing, the Applicable Margin shall be the highest rate per annum indicated
therefor in the above matrix, regardless of the Leverage Ratio at such time. Any
changes in the Applicable Margin shall be determined by the Administrative Agent
in accordance with the provisions set forth in this definition and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower and the Lenders. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.”

““Commitment” shall mean, with respect to each Lender, the amount, if any, set
forth opposite such Lender’s name in Schedule 1 hereto as its “Commitment” as
the same may be reduced or increased from time to time pursuant to Section 4.2,
4.3, 4.4 and/or 10.2 or adjusted from time to time as a result of assignments to
or from such Lender pursuant to Section 12.4(i).”

““Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period; plus (A) the sum of the amounts for such period included in
determining such Consolidated Net Income of (i) Consolidated Interest Expense,
(ii) Consolidated

 

3



--------------------------------------------------------------------------------

Income Tax Expense, (iii) Consolidated Depreciation and Amortization Expense,
(iv) non-cash charges relating to stock option expenses taken in accordance with
FAS 123R, and (v) extraordinary and other non-recurring non-cash losses and
charges; less (B) gains on sales of assets and other extraordinary gains and
other non-recurring gains; all as determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP; provided that,
notwithstanding anything to the contrary contained herein, the Borrower’s
Consolidated EBITDA for any Testing Period shall (x) include the appropriate
financial items for any person or business unit that has been acquired by the
Borrower for any portion of such Testing Period prior to the date of acquisition
(but excluding anticipated operating synergies), and (y) exclude the appropriate
financial items for any person or business unit that has been disposed of by the
Borrower, for the portion of such Testing Period prior to the date of
disposition, in the case of clauses (x) and (y), subject to the Administrative
Agent’s reasonable discretion and supporting documentation acceptable to the
Administrative Agent.

““Facility Termination Date” shall mean the earlier of (i) February 21, 2012, or
(ii) the date that the Total Commitment is terminated pursuant to Section 10.2
hereof.”

““Permitted Acquisition” shall mean and include any Acquisition as to which all
of the following conditions are satisfied:

(i) such Acquisition (A) involves a line or lines of business that are
complementary to the lines of business in which the Borrower and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date, and
(B) involves a person or a line or lines of business that are located and
operated in the United States;

(ii) the aggregate Consideration for such Acquisition, when added together with
the aggregate Consideration for all other Permitted Acquisitions made during the
same fiscal year as such Acquisition (excluding any Acquisitions made prior to
the Closing Date), shall not exceed $25,000,000;

(iii) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(iv) the Borrower would, after giving effect to such Acquisition, on a pro forma
basis, be in compliance with the financial covenants set forth in Section 9.7;

(v) at least five Business Days prior to the completion of such Acquisition
(other than an acquisition of patient records in which the aggregate
consideration is less than $250,000), the Borrower shall have delivered to the
Administrative Agent and the Lenders (A) in the case of any Acquisition in which
the aggregate Consideration to be paid is in excess of $2,000,000 (or in the
case of any Acquisition in which the Consideration to be paid, together with the
aggregate Consideration paid in connection with all other Permitted Acquisitions
made during the same fiscal quarter as such Acquisition, is in excess of the
aggregate amount of $2,000,000), a certificate of an Authorized Officer
demonstrating, in reasonable detail, the computation of the financial covenants
referred to in Section 9.7 on a pro forma basis, and (B) in the case of any
Acquisition in which the aggregate Consideration is in excess of $7,500,000,
historical financial statements relating to the business or person to be
acquired, financial projections relating to the Borrower and its Subsidiaries
after giving effect to such

 

4



--------------------------------------------------------------------------------

Acquisition and such other information as the Administrative Agent may
reasonably request; and

(vi) any Management Service Agreement entered into by the Borrower or any of its
Subsidiaries in connection with such Acquisition is collaterally assignable to
the Administrative Agent without the consent of any party to such Management
Service Agreement, subject to any restrictions under applicable law.”

““Total Commitment” shall mean the aggregate amount of the Commitments of the
Lenders, as such commitment may be decreased or increased pursuant to the terms
of this Agreement. The amount of the Total Commitment on the Amendment No. 2
Effective Date is $75,000,000.”

2.4 Amendment to Section 4.3. Section 4.3(c) of the Credit Agreement is hereby
deleted in its entirety.

2.5 Amendment to Article IV. A new Section 4.4 is added to the Credit Agreement
as follows:

“Section 4.4 Increase in Commitments.

(a) The Borrower may, by written notice to the Administrative Agent, request
(each such request, a “Commitment Increase Request”) that the Total Commitment
be increased by an amount not to exceed $25,000,000 such that the aggregate
Total Commitment is not more than $100,000,000 after giving effect to all such
increases from the Amendment No. 2 Effective Date until one year prior to the
Facility Termination Date, provided that no Default or Event of Default has
occurred and is continuing at the time of such Commitment Increase Request and
on the date of any such increase. The Administrative Agent shall deliver a copy
of such Commitment Increase Request to each Lender. The Borrower shall set forth
in such Commitment Increase Request the amount of the requested increase in the
Total Commitment (which shall be in a minimum amount of $5,000,000 and in
minimum increments thereafter of $5,000,000) and the date on which such increase
is requested to become effective (which date shall be not less than 20 Business
Days nor more than 60 days after the date of such notice and that, in any event,
must be at least 385 days prior to the Facility Termination Date), and shall
offer each Lender the opportunity to increase its Commitment by its Commitment
Percentage of the proposed increased amount. Each Lender shall, by notice to the
Borrower and the Administrative Agent given not more than 10 Business Days after
the date of delivery by the Administrative Agent of the Borrower’s Commitment
Increase Request, either agree to increase its Commitment by all or a portion of
the offered amount (each such Lender so agreeing being an “Increasing Lender”)
or decline to increase its Commitment (and any such Lender that does not deliver
such a notice within such period of 10 Business Days shall be deemed to have
declined to increase its Commitment and each Lender so declining or being deemed
to have declined being a “Non-Increasing Lender”). If at the end of the 10
Business Day period referred to above there are any Non-Increasing Lenders, the
Administrative Agent shall offer to each Increasing Lender the opportunity to
increase its Commitment by all or a portion of the remaining amount of the
requested increase that the Non-Increasing Lenders did not accept and, if such
Increasing Lenders offer to increase their Commitments by more than such
remaining amount, the Administrative Agent shall allocate such remaining amount
among such Increasing Lenders on a pro rata basis based upon each such Lender’s

 

5



--------------------------------------------------------------------------------

Commitment Percentage. If, on the 11th Business Day after the Administrative
Agent shall have delivered a copy of a request by the Borrower to the Lenders as
set forth above, the Increasing Lenders shall have agreed pursuant to the
preceding sentence to increase their Commitments by an aggregate amount less
than the increase in the Total Commitment so requested by the Borrower, the
Borrower may arrange for one or more banks or other entities that are Eligible
Assignees, in each case reasonably acceptable to the Administrative Agent (each
such person so agreeing being an “Augmenting Lender”), to commit to making Loans
pursuant to a Commitment hereunder in an amount no less than $5,000,000, and the
Borrower and each Augmenting Lender shall execute all such documentation as the
Administrative Agent shall reasonably specify to evidence such Augmenting
Lender’s Commitment and/or its status as a Lender hereunder. Any increase in the
Total Commitment may be made in an amount that is less than the increase
requested by the Borrower if the Borrower is unable to arrange for, or chooses
not to arrange for, Augmenting Lenders.

(b) Each of the parties hereto agrees that the Administrative Agent may take any
and all actions as may be reasonably necessary to ensure that after giving
effect to any increase in the Total Commitment pursuant to this Section 4.4(b),
the outstanding Loans (if any) are held by the Lenders in accordance with their
new Commitment Percentages. This may be accomplished at the discretion of the
Administrative Agent: (w) by requiring the outstanding Loans to be prepaid with
the proceeds of new Borrowings; (x) by causing the Non-Increasing Lenders to
assign portions of their outstanding Loans to Increasing Lenders and Augmenting
Lenders; (y) by permitting the Borrowings outstanding at the time of any
increase in the Total Commitment pursuant to this Section 4.4(b) to remain
outstanding until the last days of the respective Interest Periods therefor,
even though the Lenders would hold such Borrowings other than in accordance with
their new Commitment Percentages; or (z) by any combination of the foregoing.
Any prepayment or assignment described in this paragraph (b) shall be subject to
Section 2.7, but otherwise without premium or penalty; provided, however, that
the Administrative Agent, in exercising its discretion to take the actions
permitted under this Section 4.4(b), shall use its commercially reasonable
efforts to minimize the liability of the Borrower arising under Section 2.7.”

2.6 Amendment to Section 8.1. Section 8.1(c) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in Sections 8.1(a) and (b), a certificate on
behalf of the Borrower of an Authorized Officer of the Borrower to the effect
that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof and the actions the
Borrower proposes to take with respect thereto, which certificate shall set
forth (i) the calculations required to establish compliance with the provisions
of Section 9.7 and (ii) evidence of pro forma compliance with the financial
covenants set forth in Section 9.7 with respect to each Share Repurchase made
during the period financial quarter for which such certificate is being
delivered as though such Share Repurchases had occurred at the beginning of such
fiscal quarter.

2.7 Amendment to Section 8.15. Section 8.15(b) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

6



--------------------------------------------------------------------------------

“(b) The Borrower shall, and shall cause each of its Subsidiaries to, ensure
that each Management Service Agreement entered into on or after the Closing Date
is in substantially the same form as previously delivered to the Administrative
Agent and shall not enter into, or permit any of its Subsidiaries to enter into,
any amendment or other modification to any Management Service Agreement that
results in such Management Service Agreement not being in substantially the same
form as the form of Management Service Agreement previously delivered to the
Administrative Agent; provided, however, that the Borrower and its Subsidiaries
shall be permitted to make non-material amendments or other modifications to any
Management Service Agreement so long as such amendment or other modification
does not materially adversely affect (i) the Lenders or any of their rights
under the Credit Documents or (ii) any of the Collateral or any of the Lenders’
rights in or to any of the Collateral.”

2.8 Amendment to Section 9.6. Sections 9.6(c) and 9.6(d) of the Credit Agreement
are hereby amended and restated in their entirety as follows:

“(c) the Borrower may declare any pay or make Capital Distributions, provided
that (i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) the Borrower is in compliance with the financial
covenants set forth in Section 9.7 hereof after giving pro forma effect to each
such Capital Distribution, and (iii) the aggregate amount of all Capital
Distributions made by the Borrower pursuant to this clause shall not exceed
(A) during any fiscal year of the Borrower an amount equal to 50% of the
Consolidated Net Income for the most recently completed fiscal year of the
Borrower, to the extent positive and (B) $25,000,000 in the aggregate on and
after the Closing Date;

(d) the Borrower may make Share Repurchases, provided that (i) prior to or
contemporaneously with any such Share Repurchase in excess of $3,000,000, the
Borrower shall provide written evidence to the Administrative Agent and the
Lenders of compliance on a pro forma basis with the covenants contained in
Section 9.7, (ii) no Default or Event of Default shall have occurred and be
continuing or shall result therefrom and (iii) the aggregate amount of all such
Share Repurchases made in any fiscal year shall not exceed $12,000,000 (the
“Annual Share Purchase Limit”) provided that in the event actual Share
Repurchases for any fiscal year are less than such amount, 100% of the
difference may be carried over to the next fiscal year (the “Share Purchase
Carryover”), but not any subsequent fiscal year, provided, further that in any
given year, the Annual Share Purchase Limit shall be deemed used before using
the Share Purchase Carryover; and”

2.9 Amendments to Section 9.7. Sections 9.7(a), 9.7(b) and 9.7(d) of the Credit
Agreement are hereby amended and restated in their entirety as follows:

“(a) Consolidated Net Worth. The Borrower will not permit its Consolidated Net
Worth at any time to be less than the sum of (i) $98,873,000 plus (ii) 50% of
Consolidated Net Income (to the extent a positive number) for each fiscal
quarter ending after December 31, 2006 plus (iii) 100% of the proceeds of any
equity offering (or any debt offering to the extent converted into equity) by
the Borrower occurring after December 31,2006.”

“(b) Leverage Ratio. The Borrower will not at any time permit the Leverage Ratio
to exceed 3.00 to 1.00.”

 

7



--------------------------------------------------------------------------------

“(d) Consolidated Capital Expenditures. The Borrower will not, and will not
permit any of its Subsidiaries to, make or incur Consolidated Capital
Expenditures during any fiscal year of the Borrower in excess of $20,000,000
(the “Annual Cap Ex Limit”), provided that in the event actual Consolidated
Capital Expenditures for any fiscal year are less than such amount, 100% of the
difference may be carried over to the next fiscal year (the “Carryover”), but
not any subsequent fiscal year, provided, further that in any given year, the
Annual Cap Ex Limit shall be deemed used before using the Carryover.”

Section 3. Reallocation of Commitments. On the date that this Amendment becomes
effective in accordance Section 4.1 hereof (the “Effective Date”), the
Commitment of each Lender shall be reallocated such that the Commitment of each
Lender shall be as set forth on Schedule 1 to the Credit Agreement as amended
and attached to this Amendment as Exhibit A (“Amended Schedule 1”). Any Lender
that is executing this Amendment and that was not a Lender prior to the
Effective Date shall become a “Lender” under the Credit Agreement and the other
Credit Documents as of the Effective Date with a Commitment as set forth on
Amended Schedule 1 as is such Lender had executed an Assignment Agreement.

Section 4. Effectiveness.

4.1 Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(i) Amendment Executed. This Amendment shall have been executed by each Credit
Party, the Administrative Agent and each Lender, and counterparts hereof as so
executed shall have been delivered to the Administrative Agent.

(ii) Opinions of Counsel. The Administrative Agent shall have received an
opinion of counsel from counsel to the Borrower which shall be in form and
substance satisfactory to the Administrative Agent.

(iii) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors of the
Borrower approving this Amendment and the other Credit Documents to be executed
in connection herewith.

(iv) Incumbency Certificate. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower,
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and the other Credit Documents to be executed
in connection herewith.

(v) Organizational Documents. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower,
certifying that the by-laws and Certificate of Incorporation of the Borrower
have not been amended, restated or otherwise modified since the Closing Date.

(vi) Fees, etc. The Borrower shall have paid or caused to be paid all fees
referred to in the Fee Letter, dated as of February 6, 2007, and shall have paid
all reasonable out-of-pocket fees and expenses of the Administrative Agent and
of special counsel to the Administrative Agent that have been invoiced on or
prior to such date in connection with the preparation, negotiation, execution
and delivery of this Amendment.

 

8



--------------------------------------------------------------------------------

(vii) Representations and Warranties. All representations and warranties of the
Credit Parties contained in the Credit Agreement or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of this Amendment, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

(viii) Other Conditions. The Borrower shall have satisfied such other conditions
as the Administrative Agent may reasonably request relating to the transactions
contemplated hereby.

4.2 Effective Date. This Amendment shall be effective on the date upon which the
conditions precedent set forth in Section 3.1 above are satisfied. Unless
otherwise specifically set forth herein, each of the amendments and other
modifications set forth in this Amendment shall be effective on and after such
date.

Section 5. Representations and Warranties. Each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders that (a) such Credit
Party has the legal power and authority to execute and deliver this Amendment,
(b) the officer executing this Amendment on its behalf has been duly authorized
to execute and deliver the same and bind such Credit Party with respect to the
provisions hereof, (c) after giving effect to this Amendment, no Default or
Event of Default exists under the Credit Agreement, nor will any occur
immediately after the execution and delivery of this Amendment, and (d) as of
the date hereof, such Credit Party has no claim or offset against, or defense or
counterclaim to, its obligations or liabilities under the Credit Agreement or
any other Credit Document.

Section 6. Miscellaneous.

6.1 Waiver. Each Credit Party, by signing below, hereby waives and releases
Administrative Agent and each of the Lenders and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries from any and all
claims, offsets, defenses and counterclaims, in each case arising on or prior to
the date of this Amendment, such waiver and release being with full knowledge
and understanding of the circumstances and effect thereof and after having
consulted legal counsel with respect thereto.

6.2 Subsidiary Guarantors. Each Subsidiary Guarantor consents and agrees to and
acknowledges the terms of this Amendment and specifically acknowledges the terms
of and consents to the amendments set forth in this Amendment. Each Subsidiary
Guarantor further agrees that its obligations pursuant to the Subsidiary
Guaranty shall remain in full force and effect and be unaffected hereby.

6.3 Credit Agreement Unaffected. Each reference that is made in the Credit
Agreement or any Credit Document to the Credit Agreement shall hereafter be
construed as a reference to the Credit Agreement, as amended hereby. Except as
herein otherwise specifically provided, all provisions of the Credit Agreement
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Credit Document.

6.4 Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each

 

9



--------------------------------------------------------------------------------

of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same agreement.

6.5 Expenses. The Borrower agrees to pay on demand all costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment, including without limitation, the
reasonable costs, fees, expenses and disbursements of the Administrative Agent’s
legal counsel.

6.6 Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment, and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

6.7 Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documents executed and delivered in connection with this Amendment embody
the final, entire agreement among the parties hereto with respect to the subject
matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Credit Agreement.

6.8 Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

6.9 JURY TRIAL WAIVER. EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE CREDIT
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

THE BORROWER:

AMERICAN DENTAL PARTNERS, INC.

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President, Planning & Investment

 

THE SUBSIDIARY GUARANTORS:

ADP OF NEW YORK, LLC,

a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PARTNERS

OF ALABAMA, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PARTNERS

OF CALIFORNIA, INC., a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

S-1



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS

OF LOUISIANA, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PARTNERS

OF MARYLAND, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PARTNERS

OF MICHIGAN, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PARTNERS

OF MISSOURI, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PARTNERS

OF NORTH CAROLINA, LLC, a Subsidiary

Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

S-2



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS

OF OKLAHOMA, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PARTNERS

OF PENNSYLVANIA, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PARTNERS

OF TENNESSEE, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PARTNERS

OF VIRGINIA, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PROFESSIONAL

SERVICES, LLC, a Subsidiary Guarantor

By:

 

/s/ Breht T. Feigh

Name:

 

Breht T. Feigh

Title:

 

Vice President

 

APPLE PARK ASSOCIATES, INC.,

a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

S-3



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF

ARIZONA, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PARTNERS OF

WISCONSIN, LLC,

a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

PDHC, LTD., a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

TEXAS DENTAL MANAGEMENT, INC.,

a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

TEXAS DENTAL PARTNERS, LP,

a Subsidiary Guarantor

By: TEXAS DENTAL MANAGEMENT, INC.,

as its General Partner

Name:

 

Ian H. Brock

Title:

 

Vice President

 

S-4



--------------------------------------------------------------------------------

VOSS DENTAL LAB, INC., a Subsidiary

Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

ADP-CFK, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

CARE FOR KIDS — USA, LLC, a Subsidiary

Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

CARE FOR KIDS OF ARIZONA, LLC, a

Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

AMERICAN DENTAL PARTNERS OF

MINNESOTA, LLC, a Subsidiary Guarantor

By:

 

/s/ Ian H. Brock

Name:

 

Ian H. Brock

Title:

 

Vice President

 

S-5



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND THE

LENDERS:

KEYBANK NATIONAL ASSOCIATION,

  as a Lender, a Letter of Credit Issuer and

  Administrative Agent

By:

 

/s/ J.T. Taylor

Name:

 

J.T. Taylor

Title:

 

Senior Vice President

 

S-6



--------------------------------------------------------------------------------

TDBANKNORTH, N.A.

By:

 

/s/ Jeffrey R. Westling

Name:

 

Jeffrey R. Westling

Title:

 

Senior Vice President

 

S-7



--------------------------------------------------------------------------------

CITIZENS BANK OF MASSACHUSETTS

By:

 

/s/ Michael Ouellet

Name:

 

Michael Ouellet

Title:

 

Senior Vice President

 

S-8



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

 

/s/ Peter M. Killea

Name:

 

Peter M. Killea

Title:

 

Vice President

 

S-9



--------------------------------------------------------------------------------

Exhibit A

Schedule 1

Lenders and Commitments

 

Lender

   Commitment   

Notice Address

KeyBank National Association

   $ 25,000,000   

KeyCenter

127 Public Square

Cleveland, Ohio 44114

Fax: (216) 689-8329

Attention: KCIB Healthcare

Group

Banknorth, N.A.

   $ 17,500,000   

7 New England Executive Park

10th Floor

Burlington, MA 01803

Fax: (781) 229-5663

Attention: Jeffrey R. Westling

Citizens Bank of Massachusetts

   $ 15,000,000   

28 State Street

Boston, MA 02109

Fax: (617) 263-0439

Attention: Michael Ouellet,

                  Senior Vice President

JPMorgan Chase Bank, N.A.

   $ 17,500,000   

2 Corporate Drive, Floor 7

Shelton, CT 06484-6238

Fax: (203) 944-8495

Attention: Peter Killea,

                  Vice President

Total:

   $ 75,000,000   